Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-7, 9-11, 14, and 16 are pending in the application, and claims 1, 3-5, 9-11, and 14 are amended. Claims 2, 8, 12, 13, 15, and 17-20 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "central element being compactly fixed to the walls of the partial containers" in line 11-12.  The claim limitation of “compactly fixed” is indefinite, and its metes and bounds are unclear.  As such one of ordinary skill in the art cannot ascertain what would infringe on the claimed limitation of “the central element being compactly fixed to the walls of the partial containers”. The specification is silent to define “compactly fixed,” and for examination purposes, “compactly fixed” will be construed as fixed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20150144657) in view of Goettner (US 6341716) and further view of Hanna (US 20160123786).
Regarding Claim 1, Fang teaches Container (Fig. 1 container assembly 10) for receiving and storing a plurality of different fluid and/or granular media (Fig. 1 [0028] Various granular or small items can be used with the container assembly.); wherein the container (Fig. 1 container 20) comprises a body of height (Fig. 1 annotated) and at least two partial containers (Fig. 1 sub-compartments 14, 16 and 18) each having its own walls (Fig. 1 annotated to show that compartments 14, 16, and 18 have their own bottom and side walls that they do not share with another compartment); wherein a first partial container (Fig. 1 sub-compartments 14) can receive a first medium (Fig. 1 [0028] Various granular or small items can be used with the container assembly.) and a second partial container (Fig. 1 sub-compartments 16) can receive a second medium (Fig. 1 [0028] Various granular or small items can be used with the container assembly.), and the container (Fig. 1 container 20) is designed in such a way that the first medium (Fig. 1 [0028] Various granular or small items can be used with the container assembly.) in the first partial container (Fig. 1 sub-compartments 14) can be stored separately (Fig. 1 [0034] partitions 50 act as a seal for contents provided in the various sub-compartments 14, 16, 18.) from the second medium (Fig. 1 [0028] “Various granular or small items can be used with the container assembly”) in the second partial container (Fig. 1 sub-compartments 16); the partial containers (Fig. 1 sub-compartments 14, 16 and 18) being connected (Fig. 1 [0033] Each of the radially extending partitions 50 are constructed integral with each other, and have inner peripheral ends 21 that meet at the center 52 of the container 20.) to one another by a central element (Fig. 1 center post 52); the central element (Fig. 1 center post 52) being compactly fixed (Fig. 1 [0033]) to the walls of the partial containers (Fig. 1 sub-compartments 14, 16 and 18) by a non- releasable positive connection ([0033] container 20 is capable of being formed in the usual manner of formation of such containers such as by molding or the like); wherein the central element (Fig. 1 center post 52) extends from the bottom of the body to the neck (Fig. 1 and 5 show the center post extending from the lower end 24 to top end of the container 20) thereof and has the shape of a cylindrical (Fig. 1 shows the circular post of center post 52 extending in the center of container 20) and the outer wall of which (Fig. 1 outer wall of center post 52) is connected ([0033]) to the individual partial containers (Fig. 1 sub-compartments 14, 16 and 18); wherein a closure (Fig. 1 non-spill lid 40) is provided that is mounted (Fig. 5) on the upper part of the body (Fig. 1 open upper end 24a); and wherein several or all of the partial containers (Fig. 1 sub-compartments 14, 16, and 18) have their own opening (Fig. 1 annotated), which, with the closure (Fig. 1 non-spill lid 40) mounted (Fig. 3) and closed (Fig. 1 shows the spout 60 closed by the spout cover 62), are sealed from the openings of the other partial containers and/or from the outside world (Fig. 3 shows the non-spill lid 40 secured on the container 20 with its spout 60 closed by spout cover 62 preventing the contents of sub compartments 14, 16, 18 from escaping the compartments [0030,0033-0034] and [0060] the container assembly 10 has been described as an anti-spill container); wherein the closure (Fig. 1 non-spill lid 40) has at least one flap (Fig. 1 spout cover 62 [0039] hingedly connected) which, when the closure (Fig. 1 non-spill lid 40) is mounted, is associated with one of the openings of the partial containers and uncovers said opening with respect to the outside world when the flap is open ([0031] the lid 40 can rotate concentrically over the top open end of the container 20 so that a spout 60 can be rotated over one of the various sub-compartments 14, 16, 18 for dispensing of the contents therein. The lid 40 does this rotation to dispense from each compartment individually.).
Fang does not teach the central element separating the walls of the individual partial containers from each other; where the distance between the outer surfaces of the walls is not less than 0.2 mm; such that the partial containers are separated from each other by an air gap, where the air gap along adjacent partial containers has a total length whose value corresponds to at least 50% of the height; wherein the central element has the shape of a cylindrical tube which has a cavity inside.

    PNG
    media_image1.png
    901
    555
    media_image1.png
    Greyscale

Goettner teaches a dual chamber container with a lid. Goettner further teaches the central element (Fig. 1 and 3 septum) separating the walls of the individual partial containers (Fig. 1 and 3 container chambers 24, 26) from each other; such that the partial containers (Fig. 1 and 3 container chambers 24, 26) are separated from each other by an air gap (Fig. 3 annotated with arrows), where the air gap (Fig. 3 annotated with arrows) along adjacent partial containers has a total length whose value corresponds to at least 50% of the height (Fig. 1 is annotated with an arrow to show that the height of the annotated air gaps of Fig. 3 extend almost whole length of the container chambers 24, 26).

    PNG
    media_image2.png
    549
    460
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    859
    442
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Goettner to 
The combination discloses the claimed invention except for where the distance between the outer surfaces of the walls is not less than 0.2 mm. Not less than 0.2 mm is a results effective variable with the results being individual chambers insulated from each other by air.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the annotated air gap (Goettner) between then new spaced sub-containers 14, 16, and 18 (Fang) have a distance between the outer walls of the sub container be not less than 0.2 mm for insulation purposes while maintain a compact container since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
The combination does not teach wherein the central element has the shape of a cylindrical tube which has a cavity inside.
Hanna teaches a multi-chambered container dispenser with a lid. Hanna further teaches wherein the central element (Fig. 1A center post 30c with conical base 30i) has the shape of a cylindrical tube (Fig. 1A [0071] a hollow tube) which has a cavity inside.


Regarding Claim 9, the combination teaches wherein the central element (Fig. 1 center post 52) has a cross-section at least in sections which is circular (Fig. 1 shows the circular post of center post 52 extending in the center of container 20).

Regarding Claim 10, the combination teaches wherein the central element (Fig. A1 “center post 30c” ‘786) has a first cross-section with a first shape in a first section of the body (Fig. A1 [0071] a hollow tube ‘786) and a cross-section with a second shape in a second section of the body (Fig. A1 conical base 30i ‘786).

Regarding Claim 14, Fang teaches wherein the at least one flap is born hinged (Fig. 1 spout cover 62 [0039] hingedly connected).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US '657) - Goettner (US '716) - Hanna (US '786) as applied to claim 1 above, and further in view of Anders (US 6325229).
Regarding Claim 3, the combination does not teach wherein at least one of the partial containers has a spiral shape at least in sections.
Anders teaches individual containers ensemble together. Anders further teaches wherein at least one of the partial containers has a spiral shape at least in sections (Fig. 1 “two identical, discrete containers (10, 12) that are spiral wound”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Anders to have the sub compartments 14, 16, and 18 be in a spiral configuration (Fang) as shown by the containers 10, 12 for enhanced mixing of held contents.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US '657) - Goettner (US '716) - Hanna (US '786) as applied to claim 1 above, and further in view of Bagwell (US 5101997).
Regarding Claim 4, the combination does not teach wherein at least one of the partial containers has a different size than the other partial containers.
Bagwell teaches receptacle with multiple bins. Bagwell further teaches wherein at least one of the partial containers has a different size than the other partial containers (Fig. 2 [col. 3 lines 39-58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bagwell to have a  variance in the capacity and volume of the sub compartments 14, 16, and 18 by the varying range of the arc degree (Fang) as show by the variance in the capacity and volume of the “bins 12” though the varying the range of the arc degree to the to accommodate differing .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US '657) - Goettner (US '716) - Hanna (US '786)-Bagwell as applied to claim 4 above, and further in view of Watson (US D733455).
Regarding Claim 5, the combination teaches wherein it comprises more than two partial containers (Fig. 1 sub-compartments 14, 16 and 18) and the air gap (Fig. 3 annotated with arrows ‘716) between adjacent partial containers.
The combination does not teach wherein it comprises more than two partial containers and the air gap between a first pair of adjacent partial containers is different from the one between a second pair of adjacent partial containers.
Watson teaches wherein it comprises more than two partial containers (Fig. 4 annotated first –third partial container) and the air gap (Fig. 4 annotated first air gap) between a first pair of adjacent partial containers (Fig. 4 annotated) is different (Fig. 4 is annotated with rectangles to show the first and second air gaps. It is visually seen that the width of the first air gap is smaller than the width of the second air gap, and this being a design patent the drawings are to scale.) from the one (Fig. 4 annotated second air gap) between a second pair of adjacent partial containers (Fig. 4 annotated). 

    PNG
    media_image4.png
    1036
    960
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Watson to include the different sized spaces between the sub compartments 14, 16 and 18 (Fang) as shown by the different sized annotated air gaps between the annotated first and second pair of adjacent partial containers and the varying sizes of the containers as well to hold varying .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US '657) - Goettner (US '716) - Hanna (US '786) as applied to claim 1 above, and further in view of Maston (US 20170231867).
Regarding Claim 6, the combination does not teach wherein at least one of the partial containers has at least two chambers.
Maston teaches container. Maston further teaches wherein a container has at least two chambers (Fig. 1 “compartments 24” made by partitions 22 in body 12 each with own opening 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Maston to include partitions to the inside of sub-compartments 14, 16, and 18 to create two compartment in each sub- compartment 14, 16, and 18 (Fang) as shown by partitions 22 to create compartments 24 in body 12 (Maston) “to aid a person” by keeping like substances used together in a single body but separate compartments to keep from contamination and ease of transport (Maston [0023]).

Regarding Claim 7, the combination teaches wherein at least one of the partial containers with at least two chambers (Fig. 1 “opening 14” and “closure members 36” ‘867) has openings for each of the chambers (Fig. 1 “compartments 24” ‘867).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US '657) - Goettner (US '716) - Hanna (US '786) as applied to claim 1 above, and further in view of Gross (US 5201440).
Regarding Claim 16, the combination does not teach wherein the at least one flap is secured against unauthorized opening by predetermined breaking points.
Gross teaches a container with a lid. Gross further teaches wherein the at least one flap) (Fig. 2 [col. 4 line 19 “snap-action hinge structure for the lid 80”) is secured against unauthorized opening by predetermined breaking points (Fig. 7 and 8 “93, 89, 95” [col. 5 lines 6-12]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gross to include tamper evidence means between the spout cover 62 and spout 60 (Fang) as shown by the tamper evident 93, 89, 95 of the snap-action hinge structure for the lid 80 connecting at 82 and 83 for “a very clear indication that the closure has been initially opened” (Gross [col. 1 lines 39-40])

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20150144657) in view of Loew (US D419869).
Regarding Claim 1, Fang teaches Container (Fig. 1 container assembly 10) for receiving and storing a plurality of different fluid and/or granular media (Fig. 1 [0028] Various granular or small items can be used with the container assembly.); wherein the container (Fig. 1 container 20) comprises a body of height (Fig. 1 annotated) and at least two partial containers (Fig. 1 sub-compartments 14, 16 and 18) each having its own walls (Fig. 1 annotated to show that compartments 14, 16, and 18 have their own bottom and side was that they do not share with another compartment); wherein a first partial container (Fig. 1 sub-compartments 14) can receive a first medium (Fig. 1 [0028] Various granular or small items can be used with the container assembly.) and a second partial container (Fig. 1 sub-compartments 16) can receive a second medium (Fig. 1 [0028] Various granular or small items can be used with the container assembly.), and the container (Fig. 1 container 20) is designed in such a way that the first medium (Fig. 1 [0028] Various granular or small items can be used with the container assembly.) in the first partial container (Fig. 1 sub-compartments 14) can be stored separately (Fig. 1 [0034] partitions 50 act as a seal for contents provided in the various sub-compartments 14, 16, 18.) from the second medium (Fig. 1 [0028] “Various granular or small items can be used with the container assembly”) in the second partial container (Fig. 1 sub-compartments 16); the partial containers (Fig. 1 sub-compartments 14, 16 and 18) being connected (Fig. 1 [0033] Each of the radially extending partitions 50 are constructed integral with each other, and have inner peripheral ends 21 that meet at the center 52 of the container 20.) to one another by a central element (Fig. 1 center post 52); the central element (Fig. 1 center post 52) being compactly fixed (Fig. 1 [0033]) to the walls of the partial containers (Fig. 1 sub-compartments 14, 16 and 18) by a non- releasable positive connection ([0033] container 20 is capable of being formed in the usual manner of formation of such containers such as by molding or the like. ); wherein the central element (Fig. 1 center post 52) extends from the bottom of the body to the neck (Fig. 1 and 5 show the center post extending from the lower end 24 to top end of the container 20) thereof and has the shape of a cylindrical (Fig. 1 shows the circular post of center post 52 extending in the center of container 20) and the outer wall of which (Fig. 1 outer wall of center post 52) is connected ([0033]) to the individual partial containers (Fig. 1 sub-compartments 14, 16 and 18); wherein a closure (Fig. 1 non-spill lid 40) is provided that is mounted (Fig. 5) on the upper part of the body (Fig. 1 open upper end 24a); and wherein several or all of the partial containers (Fig. 1 sub-compartments 14, 16, and 18) have their own opening (Fig. 1 annotated), which, with the closure (Fig. 1 non-spill lid 40) mounted (Fig. 3) and closed (Fig. 1 shows the spout 60 closed by the spout cover 62), are sealed from the openings of the other partial containers and/or from the outside world (Fig. 3 shows the non-spill lid 40 secured on the container 20 with its spout 60 closed by spout cover 62 preventing the contents of sub compartments 14, 16, 18 from escaping the compartments [0030,0033-0034] and [0060] the container assembly 10 has been described as an anti-spill container); wherein the closure (Fig. 1 non-spill lid 40) has at least one flap (Fig. 1 spout cover 62 [0039] hingedly connected) which, when the closure (Fig. 1 non-spill lid 40) is mounted, is associated with one of the openings of the partial containers and uncovers said opening with respect to the outside world when the flap is open ([0031] the lid 40 can rotate concentrically over the top open end of the container 20 so that a spout 60 can be rotated over one of the various sub-compartments 14, 16, 18 for dispensing of the contents therein. The lid 40 does this rotation to dispense from each compartment individually.).
Fang does not teach the central element separating the walls of the individual partial containers from each other; where the distance between the outer surfaces of the walls is not less than 0.2 mm; such that the partial containers are separated from each other by an air gap, where the air gap along adjacent partial containers has a total length whose value corresponds to at least 50% of the height; wherein the central element has the shape of a cylindrical tube which has a cavity inside.
Loew teaches a divided container. Loew further teaches the central element (Fig. 1 annotated) separating the walls of the individual partial containers (Fig. 1 annotated) from each other; such that the partial containers (Fig. 1 annotated) are separated from each other by an air gap (Fig. 1 annotated), where the air gap (Fig. 1 annotated) along adjacent partial containers (Fig. 1 annotated) has a total length whose value corresponds to at least 50% of the height (Fig. 5 annotated to show the air gap extends along almost the entire length of the body and connected by annotated arms for support) wherein the central element (Fig. 1 annotated) has the shape of a cylindrical tube which has a cavity inside (Fig. 1 visually shows that the annotated central element is cylindrical tube and has a cavity).

    PNG
    media_image5.png
    550
    471
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    291
    492
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Loew to have bottom wall 24 and sides wall of container 20 create an air gap along the partitions 50 splitting them in half until it reaches the center post 52 to make each sub-compartment of 14, 16, 
The combination discloses the claimed invention except for where the distance between the outer surfaces of the walls is not less than 0.2 mm. not less than 0.2 mm is a results effective variable with the results being individual chambers insulated from each other by air.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the annotated air gap (Loew) between then new spaced sub-containers 14, 16, and 18 (Fang) have a distance between the outer walls of the sub container be not less than 0.2 mm for insulation purposes while maintain a compact container since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding Claim 11, the combination teaches wherein the central element (Fig. 1 annotated) has at least one arm (Fig. 1 annotated) which protrudes into one of the air gaps (Fig. 1 annotated) between two adjacent partial containers (Fig. 1 annotated).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on pg. 11, “The central element recited in claim 1 provides an air gap for thermal insulation between the different containers. None of the cited references even address thermal insulation between different partial containers. The central element of claim 1 also provides the separation along at least 50% of the total height to provide for a tradeoff between the stability provided by closer proximity between the walls of the containers, and the thermal insulation provided by the air gap. Bagwell does not teach a central element that provides an air gap. The cross member in Bagwell is intended to function as an extension from a support member 18 having a cup 21 for receiving a hook on each bin 12. The cross members 20 extend to support strips 19 intended to hold adjacent corners of each neighboring bin. See Bagwell 3:5-25, FIG. 2. Bagwell does not teach providing an air gap between partial containers as recited in claim 1,” and Examiner replies that Bagwell teaches a plurality of bins 12 separated by cross members 20 that create spaces that can function as thermal insulation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., thermal insulation between different partial containers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


/ALLAN D STEVENS/Primary Examiner, Art Unit 3736